                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

JOYCE ANN VANHOOSIER,                        )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    ) Case No. 4:17-cv-84
                                             )
FRANCISCAN ALLIANCE, INC.,                   )
d/b/a FRANCISCAN ST. ELIZABETH               )
HEALTH,                                      )
                                             )
                      Defendant.             )

                               OPINION AND ORDER

       This matter is before the court on the Motion to Compel [DE 40] filed by the plaintiff,

Joyce Ann VanHoosier, on April 12, 2019. For the following reasons, the motion is DENIED.

                                          Background

       The plaintiff, Joyce Ann VanHoosier, initiated this matter on October 26, 2017.

VanHoosier brought this action against the defendant, Franciscan Alliance, Inc., under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101, et seq., as amended, Section 102 of

the Civil Rights Act of 1991, and the Family and Medical Leave Act (FMLA), 29 U.S.C. §§

2601, et. seq., as amended.

       VanHoosier represents that in April of 2018 she propounded interrogatories and requests

for production of documents on Franciscan. Franciscan did not answer all of the interrogatories

and failed to produce all the documents that VanHoosier had requested. Franciscan agreed to

supplement its discovery responses, and since the beginning of 2019, with majority of its

supplementation occurring between March 29, 2019 and April 3, 2019, Franciscan produced
thousands of documents. However, Franciscan has refused to produce certain documents and

information.

       VanHoosier has filed the instant motion requesting that the court compel Franciscan to

produce the income records of Ivy Antonian, contact information for witnesses, and personnel

files. Franciscan filed a response in opposition on April 15, 2019, and VanHoosier filed a reply

on April 17, 2019. VanHoosier did not file a Local Rule 37-1 certification along with her

motion.

                                              Discussion

          “A party filing any discovery motion must file a separate certification that the party has

conferred in good faith or attempted to confer with other affected parties in an effort to resolve

the matter raised in the motion without court action.” N.D. Ind. L.R. 37-1(a). The certification

must include the date, time, and place of any conference or attempted conference and the names

of any participating parties. N.D. Ind. L.R. 37-1(a)(1) and (2). The court may deny any motion

that failed to include the required certification. N.D. Ind. L.R. 37-1(b).

       Although VanHoosier did not final the required certification, the court will address the

underlying issues because denying VanHoosier’s motion pursuant to Local Rule 37-1 will simply

delay the resolution of this dispute. See Felling v. Knight, 2001 WL 1782361, at *1 (S.D. Ind.

Dec. 21, 2001) (“[T]he briefs leave little doubt that the parties will not reach mutual agreement

on the issues raised. Therefore, the court will address the underlying issues rather than deny the

motion solely on the basis of a procedural shortcoming. To hold otherwise would do little other

than delay resolution of these issues . . .”). Courts have broad discretion in determining whether

the moving party has satisfied the meet-and-confer component of Federal Rule of Civil

Procedure 37(a)(1) and Local Rule 37-1. Sowell v. Dominguez, 2011 WL 4496505, at *3 (N.D.



                                                   2
Ind. 2011); see Lucas v. GC Servs. L.P., 226 F.R.D. 328, 335 (N.D. Ind. 2004) (finding the

plaintiffs’ lack of compliance not fatal when the motion reflected an effort to confer with the

defendants).

       A party may “obtain discovery regarding any matter, not privileged, that is relevant to the

claim or defense of any party, including the existence, description, nature, custody, condition,

and location of any books, documents, or other tangible things.” Federal Rule of Civil

Procedure 26(b)(1). For discovery purposes, relevancy is construed broadly to encompass “any

matter that bears on, or that reasonably could lead to other matter[s] that could bear on, any issue

that is or may be in the case.” Chavez v. DaimlerChrysler Corp., 206 F.R.D. 615, 619 (S.D. Ind.

2002) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 2389,

57 L. Ed. 2d 253 (1978)). Even when information is not directly related to the claims or

defenses identified in the pleadings, the information still may be relevant to the broader subject

matter at hand and meet the rule’s good cause standard. Borom v. Town of Merrillville, 2009

WL 1617085, at *1 (N.D. Ind. June 8, 2009) (citing Sanyo Laser Prods., Inc. v. Arista Records,

Inc., 214 F.R.D. 496, 502 (S.D. Ind. 2003)); see Adams v. Target, 2001 WL 987853, at *1 (S.D.

Ind. July 30, 2001) (“For good cause, the court may order discovery of any matter relevant to the

subject matter involved in the action.”); Shapo v. Engle, 2001 WL 629303, at *2 (N.D. Ill. May

25, 2001) (“Discovery is a search for the truth.”).

       A party may seek an order to compel discovery when an opposing party fails to respond

to discovery requests or has provided evasive or incomplete responses. Federal Rule of Civil

Procedure 37(a)(2)–(3). The burden “rests upon the objecting party to show why a particular

discovery request is improper.” Gregg v. Local 305 Ibew, 2009 WL 1325103, at *8 (N.D. Ind.

May 13, 2009) (citing Kodish v. Oakbrook Terrace Fire Prot. Dist., 235 F.R.D. 447, 449–50



                                                 3
(N.D. Ill. 2006)); McGrath v. Everest Nat. Ins. Co., 2009 WL 1325405, at *3 (N.D. Ind. May

13, 2009) (internal citations omitted); Carlson Restaurants Worldwide, Inc. v. Hammond Prof’l

Cleaning Servs., 2009 WL 692224, at *5 (N.D. Ind. March 12, 2009) (internal citations omitted).

The objecting party must show with specificity that the request is improper. Cunningham v.

Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind. 2009) (citing Graham v. Casey=s Gen.

Stores, 206 F.R.D. 253, 254 (S.D. Ind. 2002)). That burden cannot be met by “a reflexive

invocation of the same baseless, often abused litany that the requested discovery is vague,

ambiguous, overly broad, unduly burdensome or that it is neither relevant nor reasonably

calculated to lead to the discovery of admissible evidence.” Cunningham, 255 F.R.D. at 478

(citing Burkybile v. Mitsubishi Motors Corp., 2006 WL 2325506, at *6 (N.D. Ill. Aug. 2, 2006))

(internal quotations and citations omitted). Rather, the court, under its broad discretion,

considers “the totality of the circumstances, weighing the value of material sought against the

burden of providing it, and taking into account society’s interest in furthering the truth-seeking

function in the particular case before the court.” Berning v. UAW Local 2209, 242 F.R.D. 510,

512 (N.D. Ind. 2007) (examining Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th

Cir. 2002)) (internal quotations and citations omitted); see Hunt v. DaVita, Inc., 680 F.3d 775,

780 (7th Cir. 2012) (explaining that the district court has broad discretion in supervising

discovery).

       VanHoosier has requested that the court compel Franciscan to produce the following:

              (a) Income records for Ivy Antonian for the latter half of 2018 and for the beginning
                  of 2019;

              (b) The addresses and telephone numbers of Franciscan employees identified as
                  possible witnesses and in discovery responses;

              (c) The personnel file of Dr. Daniel Wickert, Vice President of Medical Affairs; and



                                                   4
           (d) The personnel file of Terry Wilson, President and CEO, Franciscan Health
               Western Indiana.

       In response to VanHoosier’s request for the income records for Ivy Antonian, Franciscan

asserts that it was unaware that VanHoosier was requesting income records for the latter half of

2018 and beginning of 2019. Franciscan previously had produced Antonian’s income records for

the years 2013 through June of 2018. However, Franciscan has no objection to producing the

additional income records for the time period requested.

       Next, in response to VanHoosier’s request for the addresses and telephone numbers of

possible witnesses, Franciscan contends that VanHoosier had not raised this issue before the

filing of the instant motion. VanHoosier, in her communication dated April 11, 2019, requested

the addresses and telephone numbers of those identified as witnesses. However, the instant

motion was filed shortly thereafter on April 12, 2019. Franciscan asserts that it was unaware that

the home addresses and telephone numbers had not been provided and/or that they were redacted

in the document production. Franciscan has no objection to providing the above information.

       VanHoosier has requested the personnel file of Dr. Wickert. Franciscan represents that

Dr. Wickert’s complete personnel file previously had been produced. Thus, Franciscan contends

that it has met its obligation. To clarify, Franciscan indicated that Dr. Wickert previously was

employed by Franciscan Physician Network. However, Franciscan Physician Network was not

the entity the request for production of documents was directed. In VanHoosier’s reply, she did

not indicate that any discovery remained outstanding relating to Dr. Wickert.

       Finally, VanHoosier has requested the personnel file for Terry Wilson, President and

CEO of Franciscan. The court “ha[s] broad discretion to limit a request for the discovery of

personnel files, in order to prevent the dissemination of personal or confidential information

about employees.” Brunker v. Schwan’s Home Serv., Inc., 583 F.3d 1004, 1010 (7th Cir. 2009)

                                                 5
(citing Balderston v. Fairbanks Morse Engine Div. of Coltec Indus., 328 F.3d 309, 320 (7th

Cir. 2003)). The Seventh Circuit has directed the district court considering whether a personnel

file should be produced to “consider ‘the totality of the circumstances, weighing the value of the

material sought against the burden of providing it,’ and taking into account society’s interest in

furthering ‘the truth-seeking function’ in the particular case before the court.” Brunker, 583

F.3d at 1010 (quoting Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002)).

       VanHoosier has argued that she is entitled to the personnel file of Wilson because

Franciscan, in an interrogatory response, stated that Wilson made or was otherwise involved in

the decision to place VanHoosier on final written warning. Wilson attests that his personal

knowledge of the facts relating to disciplinary action and/or the termination of VanHoosier is

extremely limited. (Wilson Aff. ¶ 6). Specifically, he indicated that he does not recall being part

of the decision to place VanHoosier on final written warning, nor was he involved in the decision

to terminate her employment. (Wilson Aff. ¶¶ 6, 7). Franciscan contends that Wilson did not

issue, sign, or meet with VanHoosier regarding the final written warning that was issued to her.

       The court recognizes that while there is a legitimate general privacy interest in one’s

personnel file that interest is not absolute. However, because Wilson was not involved in the

employment decisions at issue, his personnel file is not relevant. Accordingly, Franciscan is not

required to produce the personnel file of Terry Wilson.

       VanHoosier has requested reasonable attorney’s fees for having to file the motion to

compel. Federal Rule of Civil Procedure 37(a)(5)(A) generally requires the award of

expenses, including attorney's fees, incurred in making a successful motion to compel or if the

disclosure or requested discovery is provided after the motion was filed. VanHoosier has

attached, as exhibits, email communications relating to this discovery dispute. Specifically,



                                                 6
counsel for VanHoosier sent an email to counsel for Franciscan on April 11, 2019. In the email,

counsel requested income records for Ivy Antonian. However, she did not specify the time

period for the income records that she was seeking. She also requested the basic contact

information for individuals identified as witnesses. The motion to compel was filed shortly

thereafter on April 12, 2019, before attempting in good faith to obtain the discovery.

Accordingly, the court finds that attorney’s fees are not justified and VanHoosier’s request for

fees is denied.

       Based on the foregoing reasons, the Motion to Compel [DE 40] is DENIED.

       ENTERED this 6th day of May, 2019.

                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge




                                                 7
